Citation Nr: 0503673	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
shell fragment wound scar of the right cheek.  

2.  Entitlement to a compensable rating for the veteran's 
temporomandibular joint dysfunction of the right jaw, 
secondary to a shell fragment wound.  

3.  Entitlement to a rating in excess of 20 percent for a 
shell fragment wound scar of the left lower back, with 
retained foreign body and limitation of motion.  

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound to the right shoulder, 
Muscle Group III, with retained foreign body.  

5.  Entitlement to a compensable rating for a shell fragment 
wound scar of the right shoulder.  

6.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, status post dislocation of the 
patella.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
scars of the right cheek and low back, his shell fragment 
wound of the right shoulder, and his arthritis of the right 
knee.  The veteran responded by filing a May 2002 Notice of 
Disagreement, and was sent an August 2002 Statement of the 
Case by the RO.  He then filed a January 2003 VA Form 9, 
perfecting his appeal of these issues.  

On his January 2003 VA Form 9, the veteran requested a 
personal hearing at the RO before a member of the Board; 
however, prior to any such hearing being scheduled, he 
submitted a February 2003 written statement withdrawing his 
hearing request.  

The veteran also initiated appeals of the RO's February 2002 
denial of increased ratings for his tinnitus and bilateral 
hearing loss, and these issues were included within the 
August 2002 Statement of the Case.  However, the veteran 
specifically limited his January 2003 VA Form 9 to the issues 
listed on the first page of this decision, and the tinnitus 
and hearing loss issues are therefore not before the Board, 
as an appeal of these issues was not perfected.  See 
38 U.S.C.A. § 7105(a), (d)(3) (West 2002).  

The issues of entitlement to increased ratings for shell 
fragment wound scars of the right cheek, right shoulder, and 
low back are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's temporomandibular joint dysfunction is a 
residual of his in-service shell fragment wound to the right 
cheek, and results in inter-incisal motion limited to 39mm.  

3.  The veteran's arthritis of the right knee is 
characterized by extension to 0º and flexion to at least 90º, 
without pain.  

4.  The veteran's shell fragment wound to the right shoulder 
is characterized by a slight loss of tissue, pain, and some 
limitation of motion; however, his right shoulder is without 
edema, redness, effusion, or significant loss of muscle 
strength.  


CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 10 percent for the 
veteran's temporomandibular joint dysfunction are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.150, Diagnostic Code 9905 (2004).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's arthritis of the right 
knee, status post dislocation of the patella, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260-
61 (2004).  

3.  The criteria for the award of a disability rating in 
excess of 20 percent for the veteran's shell fragment wound 
of the right shoulder, Muscle Group III, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 5201, 5303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and September 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Jackson, MS, and 
Alexandria, LA, and these records were obtained.  Private 
medical records have also been obtained from the Louisiana 
State University Medical Center.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in February 2002, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and the 
passage of the VCAA, the RO provided notice to the veteran of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was reconsidered on several 
occasions, most recently in August 2002, in light of the 
additional development performed subsequent to February 2002.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

I. Increased rating - Residuals of a shell fragment wound to 
the right cheek

The veteran seeks an increased rating for his residuals of a 
shell fragment wound to the right cheek.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

In the past, the veteran's right cheek disability has been 
rated under the criteria for scars, as the veteran has facial 
scarring resulting from this in-service injury.  However, he 
has also reported pain and soreness of his right jaw 
following his injury.  On VA examination in October 2001, a 
VA dentist determined the veteran had temporomandibular joint 
dysfunction "likely secondary to [his] right facial injury 
received in service."  In certain circumstances, a separate 
award of service connection may be made for disability 
characterized by compensable symptomatology distinct and 
separate from that of other service-connected disabilities.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Because the veteran has a disability of the right 
temporomandibular joint, verified within the medical record, 
resulting from his service-connected injury, a separate 
rating is warranted for this disability.  

Dysfunction of the temporomandibular joint is generally rated 
under Diagnostic Code 9905, for limitation of 
temporomandibular motion.  A 10 percent rating is assigned 
for an inter-incisal range of 31 to 40mm.  A 10 percent 
rating is also assigned when range of lateral excursion is 0 
to 4mm.  A 20 percent rating is warranted for an inter-
incisal range of 21-30mm.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (2004).

In the present case, the veteran had inter-incisal range of 
motion to 39mm, according to the October 2001 VA examination 
report.  The veteran also reported difficulty chewing hard 
foods.  X-rays of the veteran's face revealed a well-
developed maxilla and mandible, with approximately seven 
fragments of shrapnel present along the jaw.  As was noted 
above, the examiner attributed the veteran's 
temporomandibular joint dysfunction to his shell fragment 
wound to the right cheek.  

According to the medical evidence of record, the veteran has 
inter-incisal motion limited to 39mm; such a finding warrants 
a compensable rating of 10 percent under Diagnostic Code 
9905.  However, a higher rating is not warranted, as this 
would require inter-incisal motion limited to 30mm or less, 
and such limitation of motion has not been established in the 
present case.  Likewise, review of the applicable criteria 
for dental trauma does not demonstrate that other Diagnostic 
Codes would result in a higher rating for the veteran's jaw 
injury, as both his maxilla and mandible are intact, and he 
does not have any other significant findings related to his 
shell fragment wound to the right cheek.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's temporomandibular joint dysfunction 
has itself required no extended periods of hospitalization 
since the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself; at the time of the October 2001 VA 
examination, the examiner determined this disability would 
not interfere with the veteran's ability to work.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a separate compensable rating of 10 percent 
and no higher is warranted for the veteran's 
temporomandibular joint dysfunction of the right jaw, as this 
disability is a residual of the veteran's shell fragment 
wound to the right cheek, and results in symptomatology 
distinct from that of his facial scarring.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 10 percent, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. Increased rating - Arthritis of the right knee

The veteran seeks a disability rating in excess of 10 percent 
for his arthritis of the right knee.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As was noted in the introduction, the veteran has been 
assigned a disability rating of 10 percent for his arthritis 
of the right knee.  Degenerative arthritis is rated by 
analogy to the criteria for limitation of motion of the 
affected joint, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. §  4.31 
(2004).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  

The veteran underwent VA orthopedic examination in June and 
again in August 1999, at which time he gave a history of a 
right patella dislocation during service.  He reported some 
problems with mobility, and used a cane for walking.  On 
physical examination, his right knee was without warmth or 
swelling.  Anterior posterior drawer's sign was negative, and 
valgus and varus stability was within normal limits.  Range 
of motion testing revealed extension to 0º and flexion to 90º 
without pain, and to 120º with pain.  Crepitus was present 
with motion.  He displayed no muscle atrophy or loss of 
strength or sensation of the right leg.  A June 1999 VA X-ray 
of the veteran's right knee confirmed early arthritic changes 
and minimal effusion.  

The veteran was examined by VA again in March 2000.  He 
continued to report pain and swelling of his right knee 
joint, and he continued to use a cane while walking.  
However, he denied dislocation and recurrent subluxation of 
the knee.  On physical examination, his right knee was 
without edema, effusion, ankylosis, or redness, and his gait 
was normal.  Range of motion testing revealed extension to 
0º, and flexion to 90º.  No instability was found.  Prior 
diagnoses of arthritis of the right knee were confirmed.  

The veteran was most recently examined in October 2001.  Pain 
and swelling, exacerbated with use, was again reported.  
Physical examination of the right knee revealed no 
instability or swelling.  Range of motion testing revealed 
extension to 0º, and flexion to 110º without tenderness, and 
to 140º with tenderness.  No other abnormalities of the 
veteran's right knee were noted.  

After reviewing the totality of the evidence, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for the veteran's arthritis of the right knee.  At 
all times of record during the course of this claim, the 
veteran's right knee has exhibited extension to 0º, 
indicating a compensable rating for limitation of extension 
is not warranted.  Likewise, he has exhibited flexion to at 
least 90º without pain, which is noncompensable under the 
criteria for limitation of flexion.  Therefore, because the 
evidence of record is against a disability rating in excess 
of 10 percent, an increased rating for the veteran's 
arthritis of the right knee is denied.  

The medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
right knee.  On examination in October 2001, the VA examiner 
did note that the veteran experienced pain of the right knee 
from 110º to 140º of flexion, but even accepting these 
findings as analogous to flexion limited to 110º, an 
increased rating is not warranted based on this degree of 
limitation of motion.  The examiner did not otherwise 
indicate any additional impairment resulting from excess 
fatigability, pain, weakness, or incoordination of the knee.  
Overall, an increased rating based on such factors is not 
warranted.  See DeLuca, supra.  

In considering the veteran's claim, the Board is also 
cognizant of VA General Counsel Opinion 23-97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the various VA examination reports, the 
veteran does not have lateral instability or recurrent 
subluxation of the right knee joint; thus, a separate 
evaluation for instability is not warranted at this time for 
the knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, an increased rating in excess of 10 percent is 
not warranted for the veteran's right knee disability.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Increased rating - Right shoulder

The veteran seeks a disability rating in excess of 20 percent 
for his shell fragment wound to the right shoulder, Muscle 
Group III.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2004).  A muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2004).  For muscle group 
injuries in different anatomical regions that do not act upon 
ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 
38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f) (2004).  A through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b) (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's shell fragment wound to the right shoulder is 
currently rated as 20 percent disabling under Diagnostic Code 
5303, for Muscle Group III, the muscles of the shoulder.  The 
intrinsic muscles of the shoulder girdle include the 
pectoralis major I (clavicular) and the deltoid.  According 
to the medical record, the veteran is right-handed; thus, the 
percentage ratings for the dominant extremity will be used.  
This Code provides a zero percent evaluation for slight 
muscle injury of the dominant extremity, a 20 percent 
evaluation for moderate injury of the dominant extremity, and 
a 30 percent evaluation for moderately severe muscle injury 
of the dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 
5303 (2004).

A slight disability of the muscles is shown by a simple wound 
of the muscle without debridement, infection, or effects of 
laceration.  The history and complaints of such muscle 
injuries will include a service department record of a wound 
of slight severity or relatively brief treatment and a return 
to duty.  There should have been healing with good functional 
results and no consistent complaint of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
should include a minimal scar and slight evidence of a 
fascial defect or of atrophy or impaired tonus.  There is no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1) (2004).  

The type of injury associated with a moderate muscle 
disability is described as being from a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of symptoms of muscle wounds, 
particularly lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include small or linear 
entrance and (if present) exit scars, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (2004).  

A moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  The service department record or 
other evidence should show hospitalization for a prolonged 
period for treatment of the wound.  The record should show 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings will include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There should also be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
will indicate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2004).  

Service medical records in February 1968 show the veteran 
incurred multiple fragment wounds.  These were debrided the 
same day.  The shoulder wounds were given delayed primary 
closure more than two weeks later, with a split-thickness 
skin graft.  No nerve or artery involvement was reported.

On the initial VA examination, in 1973, the pertinent 
diagnoses included "slight involvement of deltoid muscle, 
Group III."

The veteran underwent VA medical examination in June 1999.  
His history of a shell fragment wound to the right shoulder 
was noted.  Currently, he was self-employed as a farmer, 
although he experienced difficulty with his farm work 
secondary to his service-connected injuries.  Three scars of 
the right shoulder were observed, with some tissue loss under 
one scar.  Range of motion testing of the right shoulder 
produced pain, although no swelling or induration was seen.  
Motor strength of the right shoulder was difficult to assess 
secondary to pain.  

When the veteran was next examined in March 2000, he again 
reported chronic pain of the right shoulder.  Physical 
examination revealed no redness, edema, or effusion of the 
shoulder.  Range of motion testing revealed forward flexion 
to 90º, abduction to 110º, external rotation to 50º, and 
internal rotation to 50º, all with pain.  

The veteran most recently underwent a VA medical examination 
of his right shoulder muscles in October 2001.  A history of 
pain of the right shoulder was noted.  The muscles of the 
shoulder exhibited no significant tissue loss, adhesions, or 
bone or joint damage.  However, the veteran did report some 
mild tingling and numbness of the right arm.  Muscle strength 
was within normal limits, and no muscle herniation or loss of 
muscle function was observed.  Range of motion of the right 
shoulder was within normal limits, albeit with some pain.  

After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
shell fragment wound of the right shoulder, Muscle Group III.  
According to the June 1999, March 2000, and October 2001 
examination reports, the veteran does not display the 
symptomatology necessary to characterize his right shoulder 
disability as moderately severe.  While some tissue loss was 
observed on examination in June 1999, he was not observed to 
have loss of the deep fascia or muscle substance.  Likewise, 
he had no significant loss of muscle strength on his most 
recent VA examination.  In March 2000, his right shoulder was 
without edema, redness, or effusion.  Overall, the 
preponderance of the evidence is against a finding of 
moderately-severe impairment of the muscles of the right 
shoulder.  

Evaluation of the veteran's right shoulder muscle injury 
under other diagnostic criteria for shoulder injuries also 
would not result in a disability rating in excess of 20 
percent.  While the veteran has some limitation of motion of 
the right shoulder as a result of his muscle injury, he has 
not exhibited limitation of motion to a degree in excess of 
his current 20 percent rating.  Limitation of motion of the 
shoulder is rated under Diagnostic Code 5201, which, for a 
dominant extremity, awards a 40 percent rating for motion of 
the arm limited to 25º from the side, a 30 percent rating for 
motion of the arm to midway between the side and shoulder 
level, and a 20 percent rating for limitation of motion at 
the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  According to the March 2000 examiner report, the 
veteran had flexion of the arm to at least the shoulder 
level, and according to the October 2001 examination report, 
the veteran had full range of motion of the shoulder.  
Therefore, a disability rating in excess of 20 percent is not 
warranted for the veteran's limitation of motion of the right 
shoulder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right shoulder disability has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself; while medical examiners have noted the 
inherent difficulty the veteran experiences farming, none 
have suggested the veteran would be prevented from 
maintaining all forms of gainful employment secondary to his 
shoulder disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
shell fragment wound to the right shoulder, Muscle Group III.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a separate compensable rating of 10 percent 
for temporomandibular joint dysfunction resulting from the 
veteran's shell fragment wound to the right cheek is granted.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's arthritis of the right knee, status post 
dislocation of the patella, is not warranted.  

Entitlement to a disability rating in excess of 20 percent 
for the veteran's shell fragment wound of the right shoulder, 
Muscle Group III, is denied.  


REMAND

The veteran seeks increased ratings for his shell fragment 
wound scars of the right cheek and low back.  During the 
pendency of this appeal the diagnostic criteria for rating 
skin disabilities were changed, effective from August 30, 
2002.  67 Fed. Reg. 49590 (2002).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

In the present case, the veteran was informed of the revised 
regulatory criteria via an October 2004 letter.  However, he 
was last examined for compensation purposes in October 2001, 
before the new rating criteria were incorporated into the 
disability examination guidelines/worksheets.  The Board 
finds that the October 2001 examination is not sufficient for 
rating the scars under the new criteria, and another 
examination should be conducted.  

Next, the Board notes that the veteran seeks an increased 
rating for his residuals of a shell fragment wound of the 
right shoulder.  This disability has generally been rated 
under Diagnostic Code 5303, for muscle injuries.  However, 
the examination reports of record also reflect scarring of 
the right shoulder region, due to his in-service shell 
fragment wound.  As was noted above, a separate award of 
service connection may be made for disability characterized 
by compensable symptomatology distinct and separate from that 
of other service-connected disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Because the veteran 
has potentially compensable scarring of the right shoulder 
,with symptomatology separate of that for muscle injury, a 
separate rating for this disability must be considered.  

Therefore, in light of the above, these claims are remanded 
for the following additional development:  

1.	The veteran should be scheduled for 
a VA dermatological examination, 
addressing the rating criteria which 
became effective in 2002, in order to 
determine the degree of impairment 
resulting from his shell fragment wound 
scars of the right cheek, right 
shoulder, and low back.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
also be provided with the revised 
criteria for the evaluation of skin 
disabilities.  The examination should 
include any tests considered necessary 
by the examiner.  When examining the 
veteran's facial scarring, the examiner 
should specifically note the size of the 
scar, whether it is adherent, and 
whether there is any visible or palpable 
loss of the underlying tissue.  If 
disfigurement is indicated, appropriate 
photographs should be taken.  Regarding 
the veteran's right shoulder and low 
back scarring, the examiner should 
indicate the approximate area of the 
scars, as well as any tenderness, 
limitation of motion, or tissue loss of 
the affected areas.  Any other resulting 
impairment should also be noted.  The 
medical basis for all opinions expressed 
should be given.

2.	Thereafter, the RO should again 
consider the veteran's pending rating 
claims in light of any additional 
evidence added to the record and in 
light of both the old and new rating 
criteria.  The RO must also consider 
whether a separate compensable rating is 
warranted for the veteran's right 
shoulder scarring.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


